Exhibit 10.6







THE UNION BANK COMPANY

SALARY CONTINUATION AGREEMENT




THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 15th day of
November , 2004 , by and between THE UNION BANK COMPANY, a state-chartered
commercial bank located in Columbus Grove, Ohio (the “Company”), and HEATHER
OATMAN (the “Executive”).




The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Company.  This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.  The Company will pay the benefits from
its general assets.




The Company and the Executive agree as provided herein.




Article 1

Definitions




Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:




1.1

“ Accrual Balance ” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate.
 Any one of a variety of amortization methods may be used to determine the
Accrual Balance.  However, once chosen, the method must be consistently applied.
 The Accrual Balance shall be reported by the Company to the Executive on
Schedule A.




1.2

“ Beneficiary ” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.




1.3

“ Beneficiary Designation Form ” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.




1.4

“ Change of Control ” means the transfer of shares of the Company’s voting
common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 35 percent of the
Company’s outstanding voting common stock.




1.5

“ Change of Control Benefit ” means the benefit described in Section 2.4.




1.6

“ Code ” means the Internal Revenue Code of 1986, as amended.




1.7

“ Death Benefit ” means the benefit described in Article 3.




--------------------------------------------------------------------------------

1.8

“ Disability ” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.




1.9

“ Disability Benefit ” means the benefit described in Section 2.3.




1.10

“ Discount Rate ” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is six and one-half percent
(6.5%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.




1.11

“ Early Termination ” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.




1.12

“ Early Termination Date ” means the month, day and year in which Early
Termination occurs.




1.13

“ Early Termination Benefit ” means the benefit described in Section 2.2.




1.14

“ Effective Date ” means January 1,2004.




1.15

“ Normal Retirement Age ” means the Executive attaining age sixty-five (65).




1.16

“ Normal Retirement Benefit ” means the benefit described in Section 2.1.




1.17

“ Normal Retirement Date ” means the later of the Normal Retirement Age or
Termination of Employment.




1.18

“ Plan Administrator ” means the plan administrator described in Article 8.




1.19

“ Plan Year ” means a twelve-month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date of this Agreement.




1.20

“ Schedule A ” means the benefit description form attached to this Agreement,
which is  updated by the Plan Administrator on an annual basis. If there is a
conflict in any terms or provisions between the Schedule A and this Agreement,
the terms and provisions of this Agreement shall prevail.




1.21

“ Termination for Cause ” has that meaning set forth in Article 5.




1.22

“ Termination of Employment ” means that the Executive ceases o be employed by
the Company for any reason, voluntary or involuntary, other than by reason of a
leave of absence approved by the Company.




1.23

“ Years of Service ” means the total number of calendar years during which the
Executive is employed on a full-time basis by the Company, or any of its
affiliates or subsidiaries, with a minimum of 1,000 hours in any calendar year,
inclusive of any approved leaves of absence, beginning on the Executive’s date
of hire.




--------------------------------------------------------------------------------

Article 2

Benefits During Lifetime




2.1

Normal Retirement Benefit . Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.




2.1.1

Amount of Benefit . The annual benefit under this Section 2.1 is $15,000
(Fifteen Thousand Dollars).




2.1.2

Payment of Benefit . The Company shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following the Executive’s Normal Retirement Date. The annual benefit shall
be paid to the Executive for fifteen (15) years.




2.2

Early Termination Benefit . Upon Early Termination, the Company shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Article.




2.2.1

Amount of Benefit . The annual benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A for the Plan Year during which the
Early Termination Date occurs, This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Accrual Balance




2.2.2

Payment of Benefit . The Company shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following the Executive’s Early Termination Date. The annual benefit shall
be paid to the Executive for fifteen (15) years. The Board, in its sole
discretion, may elect to pay this benefit in a lump sum.




2.3

Disability Benefit . Upon Termination of Employment due to Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.




2.3.1

Amount of Benefit . The annual benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year during which the Termination
of Employment occurs. This benefit is determined by vesting the Executive in one
hundred percent (100%) of the Accrual Balance.




2.3.2

Payment of Benefit . The Company shall pay the benefit to the Executive in
twelve (12) equal monthly installments commencing on the first day of the month
following the Executive’s Termination of Employment due to Disability. The
annual benefit shall be paid to the Executive for fifteen (15) years. The Board,
in its sole discretion, may elect to pay this benefit in a lump sum.




2.4

Change of Control Benefit . Upon a Change of Control followed by the Executive’s
Termination of Employment, the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.




--------------------------------------------------------------------------------

2.4.1

Amount of Benefit . The lump sum benefit under this Section 2.4 is the Change of
Control Benefit set forth on Schedule A for the Plan Year during which
Termination of Employment occurs. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Accrual Balance.




2.4.2

Payment of Benefit . The Company shall pay the benefit to the Executive in a
lump sum within ninety (90) days following Termination of Employment.




Article 3

Death Benefits




3.1

Death During Active Service . If the Executive dies while in the active service
of the Company, the Company shall pay to the Beneficiary the benefit described
in this  Section 3.1.  This benefit shall be paid in lieu of the benefits under
Article 2.




3.1.1

Amount of Benefit . The benefit under this Section 3.1 is the Normal Retirement
Benefit amount described in Section 2.1.1.




3.1.2

Payment of Benefit . The Company shall pay the annual benefit to the Beneficiary
in twelve (12) equal monthly installments commencing with the month following
the Executive’s death. The annual benefit shall be paid to the Beneficiary for a
period of fifteen (15) years. The Board, in its sole discretion, may elect to
pay this benefit in a lump sum.




3.2

Death During Payment of a Benefit . If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement, but before receiving
all such payments, the Company shall pay the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived. In the event of: (i)death prior to
Normal Retirement Age and during payment of a Disability benefit; or (ii) death
following payment of a Change of Control benefit, the Company shall pay the
following death benefits in lieu of the benefit just described:




3.2.1

Death Prior to Normal Retirement Age and During Payment of a Disability Benefit
. In the event of the Executive’s death while Disabled and prior to attaining
Normal Retirement Age, the Company shall cease paying the Disability Benefit
described in Section 2.3 and pay to the Executive’s beneficiary the Death
Benefit described in Section 3.1, less any Disability Benefit payments already
paid out under Section 2.3.




3.2.2

Death Following Payment of a Change of Control Benefit . In the event of the
Executive’s death following payment of a Change of Control benefit in Section
2.4, the Company shall pay to the Executive’s beneficiary the Death Benefit
described in Section 3.1, less any Change of Control payments already paid out
under Section 2.4.




3.3

Death After Termination of Employment But Before Payment of a Benefit Commences
. If the Executive is entitled to any benefit payments under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death except that the benefit




--------------------------------------------------------------------------------

payments shall commence on the first day of the month following the date of the
Executive’s death.




Article 4

Beneficiaries




4.1

Beneficiary Designation . The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.




4.2

Beneficiary Designation: Change . The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.




4.3

Acknowledgment . No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.




4.4

No Beneficiary Designation . If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive’s estate.




4.5

Facility of Payment . If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Plan Administrator may require proof of
incompetence, minority, or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.




--------------------------------------------------------------------------------

Article 5

General Limitations




5.1

Termination for Cause . Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement if the
Company’s Board of Directors terminates the Executive’s employment for:




(a)

Conviction of a felony; or




(b)

Fraud, disloyalty, dishonesty, or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Company; or

(c)

Issuance of an order for removal of the Executive by the Company’s banking
regulators.




5.2

Suicide or Misstatement . The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the Effective
Date. In addition, the Company shall not pay any benefit under this Agreement if
the Executive has made any material misstatement of fact on any application for
life insurance owned by the Company on the Executive’s life.




5.4

Excess Parachute Payment . Notwithstanding any provision of this Agreement to
the contrary, to the extent any benefit would create an excise tax under the
excess parachute rules of Section 280G of the Code, the Company shall reduce the
benefit paid under this Agreement to the maximum benefit that would not result
in any such excise tax.




Article 6

Claims And Review Procedures




6.1

Claims Procedure . An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:




6.1.1

Initiation — Written Claim . The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.




6.1.2

Timing of Plan Administrator Response . The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




6.1.3

Notice of Decision . If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:




--------------------------------------------------------------------------------

(a)

The specific reasons for the denial;

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)

An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.




6.2

Review Procedure . If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:




6.2.1

Initiation - Written Request . To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.




6.2.2

Additional Submissions - Information Access . The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.




6.2.3

Considerations on Review . In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.




6.2.4

Timing of Plan Administrator Response . The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
‘response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.




6.2.5

Notice of Decision . The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:




(a)

The specific reasons for the denial;

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).




--------------------------------------------------------------------------------

Article 7

Amendments and Termination




This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive. Upon such amendment or termination the Company
shall pay benefits to the Executive as if Early Termination occurred on the date
of such amendment or termination, regardless of whether Early Termination
actually occurs. Additionally, the Company may also amend this Agreement to
conform with written directives to the Company from its banking regulators.




Article 8

Administration of Agreement




8.1

Plan Administrator Duties . This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement, and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.




8.2

Agents . In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.




8.3

Binding Effect of Decisions . The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.




8.4

Indemnity of Plan Administrator . The Company shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.




8.5

Company Information . To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the retirement,
Disability, death, or Termination of Employment of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.




8.6

Annual Statement . The Plan Administrator shall provide to the Executive, within
120 days after the end of each Plan Year, a statement setting forth the benefits
payable under this Agreement.





--------------------------------------------------------------------------------

Article 9

Miscellaneous




9.1

Binding Effect . This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.




9.2

No Guarantee of Employment . This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.




9.3

Non-Transferability . Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.




9.4

Tax Withholding . The Company shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. The Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).




9.5

Applicable Law . The Agreement and all rights hereunder shall be governed by the
laws of the State of 01-HO, except to the extent preempted by the laws of the
United States of America.




9.6

Unfunded Arrangement . The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim.




9.7

Reorganization . The Company shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor company.




9.8

Entire Agreement . This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.




9.9

Interpretation . Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.




9.10

Alternative Action .  In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company.




--------------------------------------------------------------------------------

9.11

Headings .  Articles and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.




9.12

Validity .  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.




9.13

Notice .  Any notice or filing required or permitted to be given to the Company
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:




Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.




Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.




IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.




EXECUTIVE:

COMPANY:

  

  

  

THE UNION BANK COMPANY

  

  

  

  

/s/ HEATHER M. OATMAN

By  /s/  E. EUGENE LEHMAN

Heather Oatman

Title   President









